Citation Nr: 0411949	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  98-12 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from October 1966 until August 
1974.  The veteran served in Vietnam and was awarded the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  This rating decision granted service connection 
for post-traumatic stress disorder, and assigned a 30 percent 
rating, effective from September 21, 1997.  The veteran 
appealed the assignment of the 30 percent initial rating.  By 
rating action in June 2001, the RO granted the veteran an 
increased initial evaluation of 50 percent, also effective 
from September 21, 1997.

In a January 2003 letter, the veteran's representative 
requested that the veteran be provided a video hearing before 
a Veterans Law Judge.  In a February 2003 memorandum, the 
veteran's representative stated that the veteran wished to 
cancel his request for a hearing before the Board of 
Veterans' Appeals.  There are no current requests for a 
hearing outstanding.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder results in total occupational impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duty to notify and assist, in light 
of the favorable determination contained herein, a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the matter of reopening the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected post-traumatic stress disorder, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran testified at a hearing before the RO in April 
1999 and at a hearing before the undersigned Veterans Law 
Judge in July 2000.  The veteran asserted that he had trouble 
with memory, nightmares, insomnia, depression, and 
socialization due to his post-traumatic stress disorder.  The 
veteran asserted that he had not worked since 1997, and that 
he had only been able to hold jobs for short periods prior to 
that time.

The medical evidence relating to the severity of the 
veteran's post-traumatic stress disorder is variable.  The VA 
outpatient records and the VA psychiatric examination reports 
indicate global assessment of functioning (GAF) scores 
generally varying from 45 to 55.

The veteran was examined by a private psychologist in August 
1998.  The psychologist's observation notes indicate that the 
veteran had poor to no ability to follow work rules, to 
relate to co-workers, to interact with supervisors, and to 
deal with work stresses.  The observation notes indicate that 
the veteran had frequent intrusive thoughts, with bouts of 
anger and depression, which caused the veteran severe 
difficulty in work-related interactions and with the public.  
She also noted that the veteran had poor memory and at times 
had difficulty comprehending material due to his post-
traumatic stress disorder symptomatology.  Her report noted 
that the veteran's symptoms of anxiety and panic attacks; 
overwhelming feelings of anger/sorrow; his withdrawal, 
alienation, and isolation; and his depression, caused social, 
personal and vocational problems that were pervasive and kept 
the veteran from the ability to be competitively employed.  
The psychologist stated that it was her professional opinion 
that the veteran was not a viable rehabilitation candidate 
based on her review of the veteran's records and her 
interview of the veteran.  She stated that the veteran was 
unable to sustain substantial, gainful work activity at any 
skill or exertional level due to the symptomatology related 
to his post-traumatic stress disorder.  She indicated that 
the veteran's GAF score was 41. 
  
On VA psychiatric examination in July 1999, the diagnoses 
were post-traumatic stress disorder and major depressive 
disorder, and the veteran was noted to have a GAF of 45.  The 
veteran was again provided a VA examination in March 2001.  
The diagnoses were again post-traumatic stress disorder and 
major depressive disorder.  The veteran was noted to have a 
GAF score of 50.

In May 2001, the veteran's medical records were again 
reviewed by the VA examiner who had examined the veteran in 
July 1999.  The physician first stated that the veteran had 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
impaired abstract thinking, disturbance of motivation and 
mood and difficulty in establishing or maintaining effective 
work and social relationships.  He noted that the veteran had 
serious impairment in social and occupational functioning and 
that his GAF score was 50.  The physician indicated that the 
veteran met the criteria best described in the rating code as 
a 50 percent rating.  However, the VA physician went on to 
say that the veteran had symptoms of depression that 
overlapped with post-traumatic stress disorder.  He stated, 
however, that the veteran's symptoms of anhedonia, 
irritability, difficulty concentrating, and feelings of 
detachment were likely due to post-traumatic stress disorder.  
He noted that while the veteran had been given the diagnosis 
of major depressive disorder, he was currently not involved 
in any treatment for depression.  The VA physician went on to 
state that it appeared that post-traumatic stress disorder 
was the veteran's primary problem, not major depressive 
disorder.  The physician was of the opinion that the veteran 
had problems that were pervasive and that his inability to 
hold a job was due to the symptomatology related to his post-
traumatic stress disorder.

The current 50 percent disability evaluation encompasses 
post-traumatic stress disorder manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

In this case the medical evidence varies in its description 
of the severity of the veteran's service-connected post-
traumatic stress disorder.  However, both a private 
psychologist and a VA physician have expressed the opinion 
that the veteran is unable to engage in employment solely due 
to his post-traumatic stress disorder.   Moreover, his 
assigned GAF scores ranging from 41 - 50 contemplate serious 
impairment in social and/or occupational functioning, to 
include an inability to keep a job.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  With resolution of doubt 
in the veteran's favor, the Board finds that the veteran has 
total social and occupational impairment due to his post-
traumatic stress disorder.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 2003); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  Accordingly, the Board finds that the criteria 
for an initial rating of 100 percent for post-traumatic 
stress disorder have been met.


ORDER

Entitlement to an initial evaluation of 100 percent for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	U. R. POWELL 

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



